Title: From John Adams to Alexander Coffin, 31 May 1824
From: Adams, John
To: Coffin, Alexander



Dear Sir
Quincy May 31—1824

In answer to your letter I inclose you a letter from a friend in answer to your questions—Dr. Fothergills imagination was a mere fable, the vote for Independance was never foreseen till the day on which it was past it had been postponed by the by a thousand artifices for months before it did pass, And then it was forced upon them by the loud cry of the people—Oliver Cromwell’s fourth of July was no more thought of than the prophecy of Daniel
I salute you with paternal affection
John Adams